Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 1 of 7 PagelD: 272

EXHIBIT A
Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 2 of 7 PagelD: 273

same job or similar job within Defendant(s) that Plaintiff(s) held under any of the same managers
who supervised Plaintiff directly or indirectly at the time of Plaintiffs separation of

employment.

B. The names of every individual who was hired as an employee, consultant or independent
contractor for the same or similar job as Plaintiffs or individual who was transferred into the
same or similar job withm Defendant(s) within the same physical location wherein Plaintiff
worked (or was considered based); and

Cc. For each person identified in subparts A and B above, identify (1) his or her exact job
title upon hire, (2) his or her application date, (3) his or her actual start date with Defendant(s),
(4) the supervisor to whom the individual reported to upon hire, and (5) the date in which the
Defendants first publicized or posted the positions as being available within Defendants or to the
public; and

dD. The race of each individual responsive to this request.

ANSWER: Defendant objects to this interrogatory on the grounds of ambiguity.
Specifically, it is unclear what information Plaintiff is seeking under A and B above.
Without waiver of said objection, Defendant advises that as of this date, Plaintiff’s Sr.
Electrician position remains vacant, as does the Supervising Electrician position formerly
held by Aaron Kinney prior to his retirement. Defendant further states that in or about
late 2019/early 2020, a Senior Electrician from the security unit was looking for a change
and requested a transfer to the Electrical crew, HVAC crew or to a position in a facility. He
was transferred to Buildings and Grounds to assist with the backlog of work, however, this
transfer was not to Plaintiff’s or Mr. Kinney’s position, which as stated remain vacant.
Defendant reserves the right to amend and supplement its answers to this interrogatory.

INTERROGATORY NO. 7 [COMPARATOR INFORMATION]

Plaintiff is entitled to comparator information to determine if there was a disparate
treatment with respect to discipline and / or termination of plaintiffs, and to that end, please

identify

A. The name of every individual, within the last 5 years at plaintiff's work location or under any
of the same management as plaintiff, who was given verbal or written admonishment, warning,
reprimand, or discipline for stealing time, improper work breaks, excessive time spent
performing work tasks, and/or dishonesty of any kind;

B. As to information provided in response to subpart A herein and for each individual identified,

please specifically identify (1) the date of each verbal or written admonishment, discipline,

reprimand or warming, (2) the reasons for such a garnishment, disappointing, reprimand or

warning be given to the employee (or former employee), (3) the manager who gave the verbal or

written warning, admonishment, reprimand or discipline to the employee (or former employee),

and (4) the outcome of the warning, discipline, reprimand, admonishment e.g. whether it was a
10

 
Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 3 of 7 PagelD: 274

first step discipline, final written warning, or last chance agreement, and whether it resulted in
termination, suspension or other penalties),

ANSWER: Defendant objects to this interrogatory as overly broad, unduly burdensome,
vague and calling for protected personnel information. Disclosure of any such disciplinary
action is prohibited by New Jersey Executive Order 11. Defendant reserves the right to
amend and supplement its answers te this interrogatory.

INTERROGATORY NO. 8 [NOTICE OF PLAINTIFFS FEDERAL SUIT]

Please identify all County employees who defendant County contends were notified
internally of plaintiff 2016 Federal lawsuit, including the dates of such notice, This includes any
dates for meetings respecting notice, investigation, exposure, litigation strategy and the like.
Plaintiff is not requesting any privileged information, but is entitled to know who within the
County, including the Freeholders, human resources personnel and anyone with a management
position - were notified of the suit and when.

ANSWER: Defendant objects to this interrogatory on the grounds of relevance.
Specifically, this interrogatory is not calculated to obtain information relevant to any claim
or defense. Defendant reserves the right to amend and supplement its answers to this

interrogatory.

INTERROGATORY NO. 9: [DIRECT MANAGEMENT INFORMATION]

If Defendant(s) management or human resources personnel ever received any formal,
informal, or legal complaints by any current or former employees (directly or indirectly) about or
conceming any of the managers who supervised Plaintiff(s), please provide: (a) the name of the
complaining current or former employee; (b) the nature or summary of the complaint(s); (c) the
date(s} of the complaint(s); and (d) the outcome of the complaint(s) (i.e. what action, if any, was
taken as to the management employee complained about).

[PLEASE NOTE THAT THIS INTERROGATORY ONLY SEEKS INFORMATION ABOUT
ANY MANAGERS WHO DIRECTLY SUPERVISED PLAINTIFF DURING PLAINTIFF(S)
LAST YEAR OF EMPLOYMENT WITH DEFENDANT(S)]

ANSWER: Defendant objects to this interrogatory as overly broad, unduly burdensome,
vague and calling for protected personnel information. Disclosure of any such complaints is
11

 
Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 4 of 7 PagelD: 275

prohibited by Executive Order 11. Defendant reserves the right to amend and supplement
its answers to this interrogatory.

INTERROGATORY NO. 16 [SURVEILLANCE OF PLAINTIFF]

As related to all observation, surveillance, and tracking of plaintiff's job responsibilities, job
tasks, time to complete job tasks, and/or location while working, please identify: (1) the name of
all individuals and/or companies who performed the observation/surveillance (hereinafter, the
investigators), (2) whether the investigators are/were employed by defendants or a third party,
and if by a third-party the name of the third party, (3) the day or best available time frame on
which the investigator for a first contacted by defendant or defendant’s agents for the purpose of
observation/surveillance of plaintiff and the method that contact (e.g., phone, email, text), (4)
what, if any, compensation defendants paid to the investigators for the observation/ surveillance
of plaintiff, and (5) whether a contract or agreement for the observation/observance of plaintiff
exists between defendants and investigators (if so, please provide a copy).

ANSWER: Defendant objects to this interrogatory as overly broad and ambiguous.
Specifically the plurase “observance, surveillance, and tracking” of Plaintiff has many
different meanings depending on the context in which it is used. Without waiver of said
objection, in a good faith effort to answer this interrogatory, Defendant interprets this
interrogatory to refer solely to the investigation regarding Plaintiff’s theft of time. To that
end, Plaintiff is advised that the County maintains and utilizes security camera footage at
each of its facilities. No specific individual gathers this information. Further, as to aspects
1-3 abeve, please see the Creative Solutions Investigations report. As to numbers 4 and 5,
such documents to be supplied. Defendant reserves the right to amend and supplement its
answers to this interregatory.

INTERROGATORY NO. 11: [NON-ATTORNEY PROVIDERS OF INFORMATION]
Identify each and every person who answered and/or assisted in answering these Interrogatories
from Defendant (excluding counsel).

12

 
Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 5 of 7 PagelD: 276

DOCUMENT REQUEST NO.10- JOB DESCRIPTIONS OF PLAINTIFF:

Please provide copies of every job description that Defendant(s) contend Plaintiff(s) was
governed by or which Plaintiff(s) was provided any time during Plaintiff(s) employment with
Defendant(s).

ANSWER: Please see attached. Defendant reserves the right to amend and supplement its
answer to this document request.

DOCUMENT REQUEST NO.11- COMPARATOR DISCIPLINE:

Plaintiff is entitled to comparator evidence to demonstrate Plaintiff(s) was treated
disparately with respect to the rationale for Plaintiff(s) discipline and/or termination. For any
reasons Defendant(s) contends Plaintiff(s) was terminated from employment, provide documents
showing every other person who was admonished (formally or informally, i.e. via e-mail or
otherwise), coached, counseled, disciplined, placed on probation or given some form of
improvement plan for the same or similar reasons within the last 5 years (regardless of whether
the comparator employee was or was not terminated from Defendant(s)).

[This Document Request seeks information about comparator employees solely where
any
of Plaintiff(s) immediate or primary managers were involved with or aware of such discipline
where decision maker’s in Plaintiff(s) termination from employment were aware of such
discipline or participants in administering such discipline to comparator employees. ]

ANSWER: Defendant objects to this document request as overly broad, unduly
burdensome, vague and calling for protected personnel information. Disclosure of any such
disciplinary action is prohibited by New Jersey Executive Order 11. Defendant reserves the
right to amend and supplement its answer to this request. .

DOCUMENT REQUEST NO.12- COMPARATOR INVESTIGATION(S):

Please provide all documents evidencing, reflecting, or discussing investigation or review
of any employees of Defendant(s) for stealing time, improper work breaks, excessive time spent
performing work tasks, and/or dishonesty of any kind. For each individual investigated in
responsive documents, please provide documents containing or evidencing any self-disclosure of
his or her race, ethnicity, and/or national origin. This request is limited in time to the past seven
(7) years.

ANSWER: Defendant objects to this document request as overly broad, unduly
burdensome, vague and calling for protected personnel information. Disclosure of any such
disciplinary action is prohibited by New Jersey Executive Order 11. Defendant reserves the
right to amend and supplement its answer to this request.

DOCUMENT. REQUEST NO.13- COMPARATOR DAVID MAGNENAT:

   
Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 6 of 7 PagelD: 277

Please provide the following documents: (1) the complete personnel file of Mr.
Magnenat;
(2) any and ali documents evidencing or reflecting investigation(s) of Mr. Magnenat by the
Monmouth County Prosecutor’s Office and/or Monmouth County Office of Professional
Standards, including the outcome of such investigation(s), if any.

ANSWER: Objection is made to this request for documents as the files of the Monmouth
County Prosecutor’s office are not in the custody or control of Defendant. Documents
maintained by the Office of Professional Standards to be supplied. Defendant reserves the
right to amend and supplement its answer to this request.

DOCUMENT REQUEST NO.14- REPLACEMENT INFORMATION:

   

Please produce the following personnel documents for individuals hired for the same
or similar position as Plaintiff(s) for 1 year following Plaintiff(s) termination from employment:

a) Copies of each individual’s resume(s);

b) Copies of each individuals job application(s);

c) Copies of all information reflecting the hiring date(s), compensation offer(s), position
for which the employee was hired, the group and/or management the employee was to

work within, and the physical location wherein the individual was considered based;

d) and EEO documentation reflecting the race of this individual.

ANSWER: N/A, no such persons exist. Defendant reserves the right to amend and
supplement its answer to this request.

 

Please produce every note, e-mail, memo or other document that in any reflects,
references,
illustrates or evidences:

a) Any concern or complaint ever expressed verbally or in writing by Plaintiff(s) to any
employee or former employee of Defendant(s);

b) Any investigation or review that was undertaken by an employee of Defendant(s)
about Plaintiff(s) concern(s) or complaint(s);

c) Any documentation prepared or created, including but not limited to witness
statements, about, concerning or related to Plaintiff(s) concern(s) or complaint(s);

9
Case 3:19-cv-18763-PGS-LHG Document 33-1 Filed 06/25/20 Page 7 of 7 PagelD: 278

d) Any documents reflecting the outcome of such investigation or review of Plaintiff(s)
concern(s) or complaint(s); and

e} Copies of any and all warnings, training or re-training requirements, discipline
or notices given to any individual as a result of Plaintiff(s) concern(s) or complaint(s).

ANSWER: Defendant objects to this request for documents as overly broad, and that such
documents were already produced to Plaintiff as part of Graham I. Defendant reserves the
right to amend and supplement its answer to this request.

 

Please provide:

a) Documentation reflecting any verbal or written complaint made by an employee
about retaliation or race discrimination within the County during the last 7 years;

b) Documentation reflecting all aspects of any investigation or review of the
employee complaint and outcome;

c) Documentation reflecting any and all actions taken about the complaint, including but
not limited to notices, memoranda, discipline or other requirements given to the
management employee who was complained about.

ANSWER: Defendant objects to this document request as overly broad, unduly
burdensome, vague and calling for protected personnel information. Disclosure of any such
disciplinary action is prohibited by New Jersey Executive Order 11. Defendant reserves the
right to amend and supplement its answer to this request.

DOCUMENT REQUEST NO.17- ELECTRONICALLY-STORED INFORMATION:

Please provide all electronically-stored information (“ESI”) including but not limited to
emails, text messages, instant messages, and voicemails contained in the inboxes
(archived/deleted), and within the possession or control of Defendant Compton, Defendant
Krzyzanowski, J. Tobia, J. Cerreta, G.Talavera, M. Pattman, and F. Trango, Jr.; and containing
the terms:

- Luther
- Graham
- Luther Graham
- Kinney
- Aaron
- Aaron Kinney
- Jury
- trial
- Lawsuit
10
